Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-20 have been submitted for examination. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed  determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 8 and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8 and 15 of U.S. Patent No 10762146.Although the claims at issue are not identical, they are not patentably distinct from each other.

Allowable Subject Matter
Claims 3, 7, 10, 14, 17 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.  

Claims 1, 4-6, 8, 11-13, 15 and 18-19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Popescu et al (hereinafter Popescu) US Publication No 20120136985 in view of Brody et al (hereinafter Brody) UD Publication No 20110107232.

As per claim 1, Popescu teaches:
A method for populating an interest feed with electronic news article resources, the method implemented by one or more processors and comprising: 
in response to determining that a threshold quantity of electronic news article resources each reference both a first entity and a second entity with at least a threshold magnitude of relevance: 
determining that an event, that involves both the first entity and the second entity, is likely occurring; 
(Fig. 1-6 and Abstract and paragraphs [0016]-[0020], [0023],  [0032]-[0036] [0053], [0064]: Table 3 and [0079])
generating a representation that corresponds to the event, generating the representation comprising: 
(Fig. 1-6 and Abstract and paragraphs [0016]-[0020], [0023],  [0032]-[0036] [0053], [0064]: Table 3 and [0079])
generating first content that is based on one or more of the electronic news article resources that reference both the first entity and the second entity with at least the threshold magnitude of relevance, 
(Fig. 1-6 and Abstract and paragraphs [0016]-[0020], [0023],  [0032]-[0036] [0053], [0064]: Table 3 and [0079])
and generating second content that is based on an additional resource, wherein generating the second content based on the additional resource is based on determining that the additional resource relates to the event, 
(Fig. 1-6 and Abstract and paragraphs [0016]-[0020], [0023],  [0032]-[0036] [0053], [0064]: Table 3, [0076] and [0079], wherein the information about entities is the additional resource/content)
and wherein the additional resource is in addition to the electronic news article resources that reference both the first entity and the second entity with at least the threshold magnitude of relevance; 
(Fig. 1-6 and Abstract and paragraphs [0016]-[0020], [0023],  [0032]-[0036] [0053], [0064]: Table 3 and [0079])
Popescu does not explicitly teach identifying a user account that includes an interest list that includes the first entity but that does not include the determined event; and responsive to determining that the interest list includes the first entity, and that the event involves the first entity: providing the representation to a user device associated with the user account, wherein providing the representation causes the representation to be rendered at the user device, however in analogous art of content management, Brody teaches:
identifying a user account that includes an interest list that includes the first entity but that does not include the determined event; 
(Paragraphs [0011], [0015] and [0080])
and responsive to determining that the interest list includes the first entity, and that the event involves the first entity: providing the representation to a user device associated with the user account, wherein providing the representation causes the representation to be rendered at the user device.
(Abstract and paragraphs [0015] and [0080], wherein the business activities/event bring suggested to the user)
Therefore, it would have been obvious to a person in the ordinary skill in the art at the time of the filling of the invention to combine Popescu and Brody by incorporating the teaching of Brody into the method of Popescu. One having ordinary skill in the art would have found it motivated to use the content management of Brody into the system of Popescu for the purpose of recommending/alerting entity activities.
As per claim 4, Popescu and Brody teach:
The method of claim 1, wherein determining that the event is likely occurring, comprises:  
 	identifying multiple candidate events associated with both the first entity and the second entity; (Paragraphs [0044] and [0060])(Popecu)
  	using a filtering algorithm to produce a subset of candidate events associated with the electronic news article resources that each reference both the first entity and the second entity with at least a threshold magnitude of relevance; and determining that the event is likely occurring based on at least one event included in the subset of candidate events.  
(Paragraphs [0044] and [0060])(Popecu)


As per claim 5, Popescu and Brody teach:
The method of claim 1, wherein generating the representation that corresponds to the event further comprises: 
   	determining, based on one or more of the electronic news article resources that reference both the first entity and the second entity with at least the threshold magnitude of relevance, a type of the event that is likely occurring, wherein the representation that corresponds to the event is generated based on the determined type of the event.  
(Paragraphs [0038] and [0053])(Brody)


As per claim 6, Popescu and Brody teach:
 	The method of claim 1, wherein the representation that corresponds to the event includes content that describes the event that is likely to be occurring.  
(Paragraphs [0039] and  [0076])(Popescu)


Claims 8, 11-13 are system claims respectively corresponding to method claims 1 and 4-6 and they are rejected under the same rational as claims 1 and 4-6.

Claims 15 and 18-19 are a non-transitory machine-readable storage device claims respectively corresponding to method claims 1 and 4-5, they are rejected under the same rational as claims 1 and 4-5.

Claims 2, 9 and 16 are rejected under 35 U.S.C. 103(a) as being unpatentable over Popescu and Brody in view of Soni et al (hereinafter Soni) US Publication No 20180285774.

As per claim 2, Popescu and Brody do not explicitly teach generating, for each of the electronic news article resources, a corresponding first resource-entity score for the first entity and a corresponding second resource- entity score for the second entity, and determining that the corresponding first resource-entity scores and the corresponding second resource-entity scores satisfy the threshold, however in analogous art or content management. Soni teaches:
   	determining that the electronic news article resources each reference both the first entity and the second entity with at least the threshold magnitude of relevance comprises: 27Attorney Docket No. ZS202-20838     
 	generating, for each of the electronic news article resources, a corresponding first resource-entity score for the first entity and a corresponding second resource- entity score for the second entity, and determining that the corresponding first resource-entity scores and the corresponding second resource-entity scores satisfy the threshold.
(Paragraphs [0050] and [0070])
Therefore, it would have been obvious to a person in the ordinary skill in the art at the time of the filling of the invention to combine Popescu and Brody and Soni by incorporating the teaching of Soni into the method of Popescu and Brody. One having ordinary skill in the art would have found it motivated to use the content management of Soni into the system of Popescu and Brody for the purpose of quantifying entities association.

Claim 9 is a system claim corresponding to method claim 2 and it is rejected under the same rational as claim 2.

Claim 16 is a non-transitory machine-readable storage device claim corresponding to method claim 2 and it is rejected under the same rational as claim 2.






Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tarek Chbouki whose telephone number is 571-2703154.  The examiner can normally be reached on Mon-Fri 9:00 am to 6:00 pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached at 571-2701760.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  

/TAREK CHBOUKI/           Primary Examiner, Art Unit 2165                                                                                                                                                                                                        5/5/2022